DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 07/17/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006131106A to Hirai in view of US Patent Number 5,921,100 to Yoshinori.

A) As per Claim 1, Hirai teaches a vehicle air conditioner (Hirai: Figure 1), comprising: 
a first duct having a first ventilation opening that is disposed on first side in a width direction of a seat provided in a vehicle (Hirai: Figure 1, Item 3 on left backrest of seat); 
a second duct having a second ventilation opening that is disposed on second side in the width direction of the seat, the second side being opposite side of the first side (Hirai: Figure 1, Item 3 on right backrest of seat); and
wherein the first duct discharges a first airflow, the second duct discharges a second airflow (Hirai: Figure 1, Items 3 on backrest of seat each have own airflow), the seat includes a seating section (Hirai: Figure 1, Item 1b), 
wherein the first airflow and the second airflow merge with each other above the seating section to remain above the seating section (Hirai: best shown in Figure 3b, with airflow from Items 3 mixing over seat), and 
Hirai does not teach a third duct having a third ventilation opening that is disposed in front of the seat, and the third duct discharges a third airflow
wherein a flow rate of the third airflow is switchable between a flow rate that is higher than a flow rate of each of the first airflow and the second airflow and a flow rate that is lower than the flow rate of each of the first airflow and the second airflow.
However, Yoshinori teaches a third duct having a third ventilation opening that is disposed in front of the seat, and the third duct discharges a third airflow (Yoshinori: Figure 1, Item 9);
wherein a flow rate of the third airflow is switchable between a flow rate that is higher than a flow rate of each of the first airflow and the second airflow and a flow rate that is lower than the flow rate of each of the first airflow and the second airflow (Yoshinori: Figure 1, Item 9 is for warm air while cold air is sent to seat; therefore the Item 9 is either off [thereby being lower than seat vents] in cooling mode, and on in warming mode [thereby being higher than seat vents that are off]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hirai by adding a foot vent on the dashboard, as taught by Yoshinori, with a reasonable expectation of success of arriving at the claimed invention. At the time the 

B) As per Claim 2, Hirai in view of Yoshinori teaches that the seat includes a backrest section attached to the seating section (Hirai: Figure 1, Item 1a), wherein the first ventilation opening and the second ventilation opening are each provided on the backrest section (Hirai: Figure 1, Items 3 are off on sides of 1a).
Hirai in view of Yoshinori does not explicitly teach that the third ventilation opening has a width substantially same as a width of the seat.
However, Applicant has not disclosed that having the width be the same width as the seat solves any stated problem or is for any particular purpose. Moreover, it appears that the vent with the same width as the seat would perform equally well with the vent of Yoshinori at heating the footwell of the vehicle. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vent of Yoshinori because having the width be the same as the seat does not appear to provide any unexpected results.

C) As per Claims 3-4, Hirai in view of Yoshinori teaches that a 38temperature controller provided inside a console box disposed in the vehicle, wherein the first duct is coupled to the temperature controller, and the first airflow is cooled by the temperature controller, and wherein the second duct is coupled to the temperature controller, and the second airflow is cooled by the temperature controller (Hirai: Figure 2 is temperature controller in a box of vehicle sends both cool and warm air depending on setting).

D) As per Claims 5-8, Hirai in view of Yoshinori teaches that all the limitations except explicitly that a flow rate of the first airflow is within a range from 0.01 meters per second to 6 meters per second, and wherein a flow rate of the second airflow is within a range from 0.01 meters per second to 6 meters per second.

In addition, it is observed that airflow rate is a result effective variable because the higher the flow, the higher the cooling effect but the louder and more violent the airflow on the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the airflow of the seat vents 0.01m/s-6m/s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Allen R Schult/Examiner, Art Unit 3762